14-2299-cv(L)
Hines v. City of Albany

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
3rd day of June, two thousand fifteen.

Present:    AMALYA L. KEARSE,
            ROSEMARY S. POOLER,
            DEBRA ANN LIVINGSTON,
                  Circuit Judges.
_____________________________________________________

CONSTANCE HINES, MARSHAY HINES,

                                 Plaintiffs-Appellees-Cross-Appellants,

                          v.                                                14-2299-cv(L),
                                                                            14-4045-cv (XAP)
CITY OF ALBANY, JAMES W. TUFFEY, Albany Chief of Police,
BRIAN QUINN, Albany Police Officer, JEFF ROBERTS,
MICHAEL HAGGERTY, Albany Police Officer,

                                 Defendants-Appellants-Cross-Appellees,

ALBANY POLICE DEPARTMENT, JOHN MONTE, Albany Police
Officer, ALFRED MARTIN, Albany Police Officer, BRIAN PLANTE,
Albany Police Officer, ROBERT MULLIGAN, Albany Police Officer,
ROBERT SHUNCK, Albany Police Officer, STEVEN KROKOFF,
Albany Assistant Chief of Police, JEFFREY HYDE, TIM HAGGERTY,
Albany Police Officer,

                        Defendants.
_____________________________________________________

Appearing for Appellants-Cross-Appellees:              Stephen J. Rehfuss, Rehfuss, Liguori &
                                                       Associates, P.C., Latham, N.Y.
Appearing for Appellees-Cross-Appellants:              Phillip G. Steck, Cooper Erving & Savage
                                                       LLP, Albany, N.Y.

      Appeal from the United States District Court for the Northern District of New York
(Suddaby, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Defendants-appellants-cross-appellees City of Albany, Albany Chief of Police James W.
Tuffey, Albany Police Officer Brian Quinn, Albany Police Officer Jeff Roberts, and Albany
Police Officer Michael Haggerty appeal from the June 5, 2014 order of the United States District
Court for the Northern District of New York (Suddaby, J.) granting in part and denying in part
Plaintiffs-appellees-cross-appellants’ motion for attorneys’ fees and costs pursuant to 42 U.S.C.
§ 1988. Plaintiffs-appellees-cross-appellants Constance Hines and Marshay Hines cross-appeal
from the same order. We assume the parties’ familiarity with the underlying facts, procedural
history, and specification of issues for review.

         As an initial matter, we affirm the district court’s conclusion as to prevailing party status.
“[I]n order to be considered a prevailing party . . . a plaintiff must not only achieve some
material alteration of the legal relationship of the parties, but that change must also be judicially
sanctioned.” Roberson v. Giuliani, 346 F.3d 75, 79 (2d Cir. 2003) (internal quotation marks
omitted). On appeal, Defendants only challenge the first prong of this analysis, contending that
Plaintiffs are not prevailing parties because Marshay Hines did not succeed on her claim and
Constance Hines only favorably settled a portion of her claims. However, “the prevailing party
inquiry does not turn on the magnitude of the relief obtained.” Farrar v. Hobby, 506 U.S. 103,
114 (1992). Indeed, “[t]he question of whether a plaintiff is a ‘prevailing party’ within the
meaning of the fee-shifting statutes is a threshold question that is separate from the question of
the degree to which the plaintiff prevailed.” LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 757
(2d Cir. 1998). “It is sufficient that the plaintiff succeeded on any significant issue in the
litigation, regardless of the magnitude of the relief obtained.” Id. (internal quotation marks,
alterations, and citations omitted). Here, Defendants concede that at least one of the Plaintiffs
succeeded on at least a portion of her claims, with Constance Hines achieving a favorable
settlement of her claim regarding the illegal seizure and retention of her vehicle. This is a
sufficient basis for prevailing party status.

          We next address the parties’ respective challenges to the amount of attorneys’ fees
awarded by the district court. “We afford a district court considerable discretion in determining
what constitutes reasonable attorney’s fees in a given case, mindful of the court’s ‘superior
understanding of the litigation and the desirability of avoiding frequent appellate review of what
essentially are factual matters.’” Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 151
(2d Cir. 2008) (quoting Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)). “[T]rial courts need
not, and indeed should not, become green-eyeshade accountants. The essential goal in shifting
fees . . . is to do rough justice, not to achieve auditing perfection.” Fox v. Vice, 131 S. Ct. 2205,
2216 (2011).

       We first reject Defendants’ contention that Plaintiffs were not entitled to any fees
because any relief received was de minimis. See Farrar, 506 U.S. at 115 (“When a plaintiff

                                                   2
recovers only nominal damages because of his failure to prove an essential element of his claim
for monetary relief, the only reasonable fee is usually no fee at all.” (internal citation omitted)).
We are unpersuaded by Defendants’ attempts to characterize the $10,000 settlement in this case
as meager. Moreover, the success here was hardly technical. See Millea v. Metro-North R.R. Co.,
658 F.3d 154, 168 (2d Cir. 2011) (“[W]here the plaintiff manages to prevail on a technicality in a
mostly frivolous lawsuit, a court should award no attorneys’ fees to discourage such lawsuits.”).
The district court granted summary judgment in favor of Constance Hines on the ultimately
settled claim, and this decision was affirmed by this Court. See Hines v. Albany Police Dep’t,
520 F. App’x 5, 8 (2d Cir. 2013).

         We similarly reject Plaintiffs’ challenge to the district court’s determination of the
reasonable hourly rate for Plaintiffs’ counsel. “[D]etermination of a reasonable hourly rate
‘contemplates a case-specific inquiry into the prevailing market rates for counsel of similar
experience and skill to the fee applicant’s counsel,’ an inquiry that may ‘include judicial notice
of the rates awarded in prior cases and the court’s own familiarity with the rates prevailing in the
district.’” Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 59 (2d Cir. 2012) (quoting Farbotko
v. Clinton Cnty., 433 F.3d 204, 209 (2d Cir. 2005)). Here, the district court acted well within its
broad discretion in concluding that attorney Marcelle’s rate should not be higher than attorney
Steck’s rate in light of the fact that attorney Steck had more years of experience.

        In addition, we find no abuse of discretion in the district court’s determination of the
reasonable hours expended during this case. When reviewing a fee application, a district court
should “examine[] the particular hours expended by counsel with a view to the value of the work
product of the specific expenditures to the client’s case,” and if it “concludes that any
expenditure of time was unreasonable, it should exclude these hours” from the fee calculation.
Luciano v. Olsten Corp., 109 F.3d 111, 116 (2d Cir. 1997). Here, the district court reduced
Plaintiffs’ attorneys’ claimed hourly total by 30% due to a variety of concerns regarding the
billing entries of both attorney Marcelle and the attorneys from Cooper Erving & Savage. We
have held that in dealing with items that are “excessive, redundant, or otherwise unnecessary, . . .
the [district] court has discretion simply to deduct a reasonable percentage of the number of
hours claimed as a practical means of trimming fat from a fee application.” Kirsch v. Fleet
Street, Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (internal quotation marks omitted).

         Plaintiffs nevertheless contend that the district court abused its discretion in basing this
30% reduction, in part, on block-billing by attorneys from Cooper Erving & Savage. We have
previously concluded that block-billing – the grouping of multiple tasks into a single billing
entry – is not per se unreasonable. See Merck Eprova AG v. Gnosis S.p.A., 760 F.3d 247, 266 (2d
Cir. 2014). Here, however, the district court concluded that the block-billed time entries by the
Cooper Erving & Savage attorneys frustrated meaningful review of the reasonableness of the
claimed hours. Cf. Adorno v. Port Auth. of N.Y. & N.J., 685 F. Supp. 2d 507, 515 (S.D.N.Y.
2010) (“While block-billing is disfavored and may lack the specificity for an award of attorneys’
fees, it is not prohibited as long as the court can determine the reasonableness of the work
performed.”) (internal quotation marks omitted). In light of this conclusion, and given the broad
discretion afforded district courts in determining the reasonableness of a fee application, we
cannot conclude that the district court abused its discretion in basing its 30% reduction, in part,
on the prevalence of block-billed time entries.



                                                  3
        Similarly, in light of this broad discretion, we reject Defendants’ arguments for a further
reduction of compensable hours. Primarily, Defendants contend that the district court erred in
failing to reduce Plaintiffs’ fees to account for their partial success, and thus exclude time spent
on unsuccessful claims. However, we have held that where “the plaintiff’s claims involve a
common core of facts or are based on related legal theories, and are therefore not severable,
attorney’s fees may be awarded for unsuccessful claims as well as successful ones.” Green v.
Torres, 361 F.3d 96, 98 (2d Cir. 2004) (internal quotation marks, citations, and alterations
omitted). “The question of attorneys’ fees, including fees with respect to unsuccessful claims, is
an issue left to the discretion of the district court.” Reed v. A.W. Lawrence & Co., 95 F.3d 1170,
1183 (2d Cir. 1996). “Where the district court determines that the successful and unsuccessful
claims are ‘inextricably intertwined’ and ‘involve a common core of facts or [are] based on
related legal theories,’ it is not an abuse of discretion for the court to award the entire fee.” Id.
(quoting Dominic v. Consol. Edison Co. of N.Y., Inc., 822 F.2d 1249, 1259 (2d Cir. 1987)). Here,
all of Plaintiffs’ claims arise out of a common core of facts – a police operation to execute an
arrest warrant for Price Hines at the Hines’ residence, during which Constance and Marshay
Hines were detained and Constance’s vehicle was seized. While the legal remedies for each
seizure differed, all of the causes of action were traceable to a single police operation carried out
at the same time and place. Accordingly, the district court’s decision not to reduce fees on the
basis of partial success was not, in our view, an abuse of discretion.

        We likewise reject Defendants’ argument that the district court abused its discretion by
failing to reduce the claimed hours further based on alleged overstaffing by attorneys from
Cooper Erving & Savage. While “a trial judge may decline to compensate hours spent by
collaborating lawyers or may limit the hours allowed for specific tasks, . . . for the most part such
decisions are best made by the district court on the basis of its own assessment of what is
appropriate for the scope and complexity of the particular litigation.” N.Y. State Ass’n for
Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1146 (2d Cir. 1983).

        We have considered the remainder of the parties’ arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED. Each side is to bear
its own costs with respect to these appeals.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  4